



EXHIBIT 10.11
Amended and Restated
Personal Property Lease Agreement
dated as of August 10, 2009
by and between
CNL Income Snoqualmie TRS Corp.
a Delaware corporation,
as Landlord,
and
Ski Lifts, Inc.,
a Washington corporation,
as Tenant
 




1240818

--------------------------------------------------------------------------------






TABLE OF CONTENTS


Article 1 DEFINITIONS    
Article 2 LEASED PROPERTY AND TERM    
2.1    Leased Property    
2.2    Condition of Leased Property    
2.3    Initial Term    
2.4    Renewal Term    
2.5    Real Property Lease    
Article 3 RENT    
3.1    Rent    
3.2    Late Payments    
3.3    Triple Net Lease    
Article 4 USE OF THE LEASED PROPERTY    
4.1    Permitted Use.    
4.2    Compliance with Legal and Insurance Requirements    
4.3    Nature of Relationship.    
Article 5 MAINTENANCE AND REPAIRS    
5.1    Maintenance and Repair.    
5.2    Yield Up    
Article 6 IMPROVEMENTS    
Article 7 LIENS    
7.1    Liens, Generally    
7.2    Mechanics Liens    
7.3    Contest of Liens    
Article 8 PERMITTED CONTESTS    
Article 9 INSURANCE    
9.1    Insurance    
Article 10 CASUALTY    
Article 11 CONDEMNATION    
Article 12 DEFAULTS AND REMEDIES    
12.1    Events of Default    
12.2    Remedy for Tenant Event of Default    
12.3    Remedy for Landlord Event of Default    
12.4    WAIVER OF JURY TRIAL    
12.5    Application of Funds    
12.6    Landlord’s Right to Cure Tenant’s Default    
12.7    Landlord’s Lien    
Article 13 HOLDING OVER    
Article 14 LANDLORD TRANSFERS    
Article 15 SUBLETTING AND ASSIGNMENT    
15.1    Subletting and Assignment.    
Article 16 ESTOPPEL CERTIFICATES AND FINANCIAL STATEMENTS    
16.1    Estoppel Certificates    
16.2    Tenant’s Other Deliveries    
Article 17 LANDLORD’S RIGHT TO INSPECT    
Article 18 ALTERNATIVE DISPUTE RESOLUTION    
Article 19 FINANCING ARRANGEMENTS    
19.1    Landlord’s Financing Arrangements    
19.2    Other Encumbrances by Landlord    
Article 20 ADDITIONAL COVENANTS OF TENANT    
20.1    Conduct of Business    


1240818
i

--------------------------------------------------------------------------------





20.2    Maintenance of Accounts and Records    
20.3    Certain Debt Prohibited    
20.4    Distributions, Payments to Affiliated Persons    
20.5    Negative Covenants    
Article 21 RIGHT OF FIRST OFFER [Intentionally deleted.]    
Article 22 MISCELLANEOUS    
22.1    Limitation on Payment of Rent    
22.2    No Waiver    
22.3    Remedies Cumulative    
22.4    Severability    
22.5    Acceptance of Surrender    
22.6    Conveyance by Landlord    
22.7    Quiet Enjoyment    
22.8    Notices.    
22.9    Construction; Limited Recourse Against Landlord    
22.10    Counterparts; Headings    
22.11    Legal Requirements    
22.12    Right to Make Agreement    
22.13    SEC and Lender Disclosures    
22.14    Landlord Consents, Etc.    
22.15    Legal Fees    




1240818
ii

--------------------------------------------------------------------------------





SCHEDULES


Schedule 2.1 -    The Leased Property
Schedule 3.1.1(b) -    Calculation of Minimum Rent
Schedule 3.1.2(b) -     Calculation of Additional Minimum Rent






1240818
iii

--------------------------------------------------------------------------------






AMENDED AND RESTATED PERSONAL PROPERTY LEASE AGREEMENT
THIS AMENDED AND RESTATED PERSONAL PROPERTY LEASE AGREEMENT is entered into as
of August 10, 2009, by and between CNL Income Snoqualmie TRS Corp., a Delaware
corporation, as Landlord (“Landlord”), and Ski Lifts, Inc., a Washington
corporation, as Tenant (“Tenant”).
RECITALS:
A.    Landlord holds title in and to the Leased Property (such term and other
capitalized terms used and not otherwise defined herein having the meanings
ascribed to such terms in Article 1).
B.    CNL Income Snoqualmie, LLC, an affiliate of Landlord (“CNL Affiliate”), as
landlord, and Tenant, as tenant, have entered into a Lease Agreement as of the
Commencement Date with respect to certain real and personal property more
particularly described therein (the “Real Property Lease”)..
C.    The parties under this Agreement are deriving direct benefit from the
lease transaction contemplated by the Real Property Lease. In an effort to
promote the integrated operation and management of the Resort Operations through
the use of the Leased Property and the property which is the subject of the Real
Property Lease, certain of Tenant’s and Landlord’s rights and obligations under
this Agreement are established by reference to the rights, obligations, terms
and conditions of the Real Property Lease. Landlord and Tenant acknowledge that
such references, rights, terms, obligations and conditions are hereby
incorporated herein as if set forth herein in their entirety (and as the same
may need to be modified, as appropriate, in the context of this Agreement).
D.    Landlord and Tenant entered into that certain Personal Property Lease
Agreement date as of the Commencement Date, pursuant to which Landlord leases
the Leased Property to Tenant, and Tenant leases the Leased Property from
Landlord (the “Original Personal Property Lease”).
E.    Landlord and Tenant hereby acknowledge that the Original Personal Property
Lease controlled from the Commencement Date until the date hereof.
F.    Landlord and Tenant have agreed to amend and restate the Original Personal
Property Lease in its entirety to incorporate certain matters more particularly
set forth herein.
AGREEMENTS:
In consideration of the mutual covenants herein contained and other good and
valuable consideration, the mutual receipt and legal sufficiency of which are
hereby acknowledged, Landlord and Tenant agree as follows:
ARTICLE 1
DEFINITIONS


1240818
1

--------------------------------------------------------------------------------





For all purposes of this Agreement, except as otherwise expressly provided or
unless the context otherwise requires, (i) the terms defined in this Article 1
shall have the meanings assigned to them in this Article 1 and include the
plural as well as the singular, (ii) all accounting terms not otherwise defined
herein shall have the meanings assigned to them in accordance with GAAP, (iii)
all references in this Agreement to designated “Articles,” “Sections” and other
subdivisions are to the designated Articles, Sections and other subdivisions of
this Agreement or of the Real Property Lease as the context may require, (iv)
the words “herein,” “hereof,” “hereunder” and other words of similar import
refer to this Agreement as a whole and not to any particular Article, Section or
other subdivision, and (v) all capitalized terms used in this Agreement and not
defined herein shall have the meanings ascribed to such terms in the Real
Property Lease.
“Accounting Period” shall mean each calendar month during the Term, or part
thereof where the Term commences on a date other than the first day of a
calendar month, unless otherwise agreed by both parties.
“Additional Charges” shall have the meaning given to such term in Section 3.1.2.
“Additional Minimum Rent” shall have the meaning given to such term in Section
3.1.2.
“Additional Owner Investment” shall have the meaning given to such term on
Schedule 3.1.2(b).
“Affiliated Person” shall mean, with respect to any Person, (i) any Person
directly or indirectly Controlling, Controlled by or under common Control with
any such Person, (ii) in the case of any such Person which is a partnership, any
partner in such partnership, (iii) in the case of any such Person which is a
limited liability company, any member of such company, (iv) in the case of any
such Person which is a corporation, any officer, director or stockholder of such
corporation, (v) any other Person which is a Parent, a Subsidiary, or a
Subsidiary of a Parent with respect to such Person or to one or more of the
Persons referred to in the preceding clauses (i) through (iv), (vi) any other
Person who is an officer, director, trustee or partner in, such Person or any
Person referred to in the preceding clauses (i) through (v) and (vii) any other
Person who is a member of, or trustee of any trust for the benefit of, the
Immediate Family of such Person or of any Person referred to in the preceding
clauses (i) through (vi). Provided, however, a Person shall not be deemed to be
an Affiliated Person solely by virtue of the ownership of shares of stock
registered under the Securities Act of 1934, as amended, unless such Person, as
holder of such stock, is required to file a Schedule 13 D, pursuant to
Section 13(d) of such Act and Rule 13 d 1 promulgated thereunder.
“Agreement” shall mean this Amended and Restated Personal Property Lease
Agreement, including all Schedules and Exhibits hereto, as it and they may be
amended from time to time as herein provided.
“APA” shall mean that certain Asset Purchase Agreement, dated as of December 1,
2006, by and between CNL, Trimont Land Company, Sierra-at-Tahoe, Inc., Loon
Mountain Recreation Corp., Ski Lifts, Inc., DRE, L.L.C. (“DRE”), Loon Realty
Corp. (“Loon Realty”), Booth Creek Resort Properties LLC (“BCRP”) and the Talon
Group, a division of First American Title Insurance Company (“First American”),
as amended by that certain First Amendment to Asset Purchase


1240818
2

--------------------------------------------------------------------------------





Agreement, dated as of January 9, 2007, by and between CNL, Trimont Land
Company, Sierra-at-Tahoe, Inc., Loon Mountain Recreation Corp., Ski Lifts, Inc.,
DRE, Loon Realty, BCRP, BCRP Inc. and First American.
“Applicable Law” shall mean all applicable federal, state, regional and/or local
laws, statutes, regulations, rules, ordinances, codes, licenses, permits and
orders, as amended, modified or promulgated from time to time, of all courts of
competent jurisdiction and Government Agencies, and all applicable judicial and
administrative and regulatory decrees, judgments and orders, including common
law rulings and determinations of any kind, including, without limitation, those
relating to (i) damage to, or the protection of, real or personal property, (ii)
human health and safety (except those requirements which, by definition, are
solely the responsibility of employers) or (iii) the Environment, including,
without limitation, all valid and lawful requirements of courts and other
Government Agencies pertaining to reporting, licensing, permitting,
investigation, remediation and removal of underground improvements (including,
without limitation, treatment or storage tanks, or water, gas or oil wells), or
emissions, discharges, Releases or threatened Releases of Hazardous Materials,
chemical substances, pesticides, petroleum or petroleum products, pollutants,
contaminants or hazardous or toxic substances, materials or wastes, whether
solid, liquid or gaseous in nature, into the Environment, or relating to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of Hazardous Materials, underground improvements
(including, without limitation, treatment or storage tanks, or water, gas or oil
wells), or pollutants, contaminants or hazardous or toxic substances, materials
or wastes, whether solid, liquid or gaseous in nature.
“Applicable Rate” shall have the meaning given to such term on Schedule
3.1.1(b).
“Business Day” shall mean any day other than Saturday, Sunday, or any other day
on which banking institutions in the State of Florida are authorized by law or
executive action to close.
“Claims” shall have the meaning given to such term in Article 8.
“CNL” shall mean CNL Income Partners, LP.
“Code” shall mean the Internal Revenue Code of 1986 and, to the extent
applicable, the Treasury Regulations promulgated thereunder, each as amended
from time to time.
“Commencement Date” shall mean January 20, 2007.
“Control” (including the correlative meanings of the terms “Controlling,”
“Controlled by,” and “under common Control with”) as used with respect to any
Person, shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management policies of such Person, whether
through the ownership of voting securities, by contract or otherwise.
“Default” shall mean any event or condition existing which with the giving of
notice, lapse of time or both, would ripen into an Event of Default.


1240818
3

--------------------------------------------------------------------------------





“Default Rate” shall mean a rate which is the greater of (a) the LIBOR Rate plus
three hundred (300) basis points, or (b) the per annum rate for 10-year U.S.
Treasury Obligations as published in The Wall Street Journal, plus six hundred
(600) basis points.
“Disbursement Rate” shall mean an annual rate of interest equal to the greater
of, as of the date of determination, (a) the LIBOR Rate or (b) the per annum
rate for ten (10) year U.S. Treasury Obligations as published in The Wall Street
Journal plus four hundred (400) basis points.
“Distribution” shall mean (a) any declaration or payment of any dividend (except
dividends payable in common stock of Tenant) on or in respect of any shares of
any class of capital stock of Tenant, if Tenant is a corporation, or any cash
distributions in respect of any partnership or membership interests in Tenant,
if Tenant is a partnership or limited liability company, (b) any purchase,
redemption, retirement or other acquisition of any shares of any class of
capital stock of Tenant, if Tenant is a corporation, or any purchase,
redemption, retirement or other acquisition of any partnership or membership
interests in Tenant, if Tenant is a partnership or limited liability company,
(c) any other distribution on or in respect of any shares of any class of
capital stock of Tenant, if Tenant is a corporation, or any other distribution
in respect of any partnership or membership interests in Tenant, if Tenant is a
partnership or a limited liability company, or (d) any return of capital to
shareholders of Tenant, if Tenant is a corporation, or any return of capital to
partners or members in Tenant, if Tenant is a partnership or limited liability
company.
“Entity” shall mean any corporation, general or limited partnership, limited
liability company, limited liability partnership, stock company or association,
joint venture, association, company, trust, bank, trust company, land trust,
business trust, cooperative, any government or agency or political subdivision
thereof or any other entity.
“Environment” shall mean soil, surface waters, ground waters, land, streams,
sediments, surface or subsurface strata and ambient air.
“Event of Default” shall have the meaning given to such term in Section 12.1.
“Financial Wherewithal” shall mean Ten Million and No/100 Dollars
($10,000,000.00) in net worth for the First Fiscal Year, with such amount to
automatically increase each subsequent Fiscal Year by the same percentage as the
Index increases each Fiscal Year above the Index in the prior Fiscal Year.
“Fiscal Quarter” shall mean, with respect to the first, second, third and fourth
quarter of any Fiscal Year, Accounting Periods one (1) through three (3) (i.e.,
calendar months January – March), four (4) through six (6) (i.e., calendar
months April - June), seven (7) through nine (9) (i.e., calendar months July -
September) and ten (10) through twelve (12) (i.e., calendar months October -
December) of such Fiscal Year, respectively. Notwithstanding the foregoing, if
the Commencement Date occurs on a date other than the first day of the first
(1st) Fiscal Quarter, then the first (1st) Fiscal Quarter under this Agreement
began on the Commencement Date and ended on the last day of March 2007.


1240818
4

--------------------------------------------------------------------------------





“Fiscal Year” shall mean each calendar year ending at midnight on December 31 of
each calendar year during the Term, or part thereof.
“Force Majeure Event” means any circumstance caused by any of the following:
strikes, lockouts; acts of God; civil commotion; fire or any other casualty;
governmental action (including revocation or refusal to grant any required
license or permit where such revocation or refusal is not due to the fault of
the party affected thereby); or any other cause or circumstance which is not in
the reasonable control of the party hereto otherwise required to perform the
obligation in question. Neither lack of financing nor general economic or market
factors is a Force Majeure Event.
“GAAP” shall mean generally accepted accounting principles consistently applied.
“Government Agencies” shall mean any court, agency, authority, board (including,
without limitation, environmental protection, planning and zoning), bureau,
commission, department, office or instrumentality of any nature whatsoever of
any governmental or quasi-governmental unit of the United States or the State or
any county or any political subdivision of any of the foregoing, whether now or
hereafter in existence, having jurisdiction over Landlord, Tenant or the Leased
Property or any portion thereof.
“Hazardous Materials” shall mean any substance or organism:
(a)    the presence of which requires or may hereafter require, notification,
investigation or remediation under any Applicable Law; or
(b)    which is or becomes defined as a “hazardous waste,” “hazardous material”
or “hazardous substance” or “pollutant” or “contaminant” or “biocontaminant”
under any Applicable Law, including, without limitation, the Comprehensive
Environmental Response, Compensation and Liability Act (42 U.S.C. Section 9601
et seq.) and the Resource Conservation and Recovery Act (42 U.S.C. Section 6901
et seq.), National Emissions Standards for Hazardous Air Pollutants (42 U.S.C.
Section 7401 et seq.), Occupational Safety and Health Act (84 Stat. 1590),
Housing and Urban Development rules concerning lead-based paint, and the
regulations promulgated in association therewith; or
(c)    which is toxic, explosive, corrosive, flammable, infectious, radioactive,
carcinogenic, mutagenic or otherwise hazardous and is or becomes regulated by
any Government Agency of the United States, any state of the United States, or
any political subdivision thereof; or
(d)    the presence of which in, on, under, at or from the Leased Property
causes or materially threatens to cause a violation of Applicable Law associated
with the Leased Property or to adjacent properties or poses or materially
threatens to pose a hazard to the Leased Property or to the health or safety of
persons at, on or about the Leased Property; or


1240818
5

--------------------------------------------------------------------------------





(e)    which contains gasoline, diesel fuel or other petroleum hydrocarbons or
volatile organic compounds, by-products, constituents, or additives thereto; or
(f)    which contains polychlorinated biphenyls (PCBs) or asbestos, lead, or
urea formaldehyde foam insulation; or
(g)    which contains or emits radioactive particles, waves or material; or
(h)    which constitutes materials which are now or may hereafter be subject to
regulation pursuant to the Medical Waste Tracking Act of 1988.
“Indebtedness” shall mean all obligations, contingent or otherwise, which in
accordance with GAAP should be reflected on the obligor’s balance sheet as
liabilities.
“Index” shall mean the Consumer Price Index for Urban Wage Earners and Clerical
Workers, All-Cities, All Items (November 1996 = 100), as published by the Bureau
of Labor Statistics or, in the event publication thereof ceases, by reference to
whatever index then published by the United States Department of Labor at that
time is most nearly comparable as a measure of general changes in price levels
for urban areas, as reasonably determined by Landlord and Tenant.
“Initial Investment” shall mean the allocated purchase price of the Leased
Property of Four Million Seven Hundred Fourteen Thousand Three Hundred Fifty-One
and No/100 Dollars ($4,714,351.00), together with all out-of-pocket costs
reasonably incurred by Landlord in connection with the acquisition of the Leased
Property, and the lease thereof to Tenant, including, without limitation, all
due diligence costs, attorneys’ fees, accountants’/auditors’ fees, closing
costs, transfer taxes, title premiums and other costs; provided, however, in no
event shall the Initial Investment include any sum that is a component of and
included in the “Initial Investment” as defined in the Real Property Lease.
“Initial Term” shall have the meaning given to such term in Section 2.3.
“Insurance Requirements” shall mean all terms of any insurance policy required
by this Agreement and all requirements of the issuer of any such policy and all
orders, rules and regulations and any other requirements of the National Board
of Fire Underwriters (or any other body exercising similar functions) binding
upon Landlord, Tenant or the Leased Property.
“Landlord” shall have the meaning given to such term in the preambles to this
Agreement and shall include its permitted successors and assigns.
“Landlord Liens” shall mean liens on or against the Leased Property or on or
against any payment of Rent (a) which result from any act of, or any claim
against, Landlord or any owner (other than Tenant) of a direct or indirect
interest in the Leased Property, or which result from any violation by Landlord
of any terms of this Agreement, or (b) which result from liens in favor of any
taxing authority by reason of any tax owed by Landlord or any fee owner of a
direct or indirect interest in the Leased Property; provided, however, that
“Landlord Lien” shall not include any lien resulting from any tax for which
Tenant is obligated to pay or indemnify Landlord against until


1240818
6

--------------------------------------------------------------------------------





such time as Tenant shall have already paid to or on behalf of Landlord the tax
or the required indemnity with respect to the same.
“Lease Basis” shall mean the Landlord’s Initial Investment in the Leased
Property plus any additional costs or expenses incurred by Landlord in
connection with the Leased Property pursuant to this Agreement (except to the
extent that Tenant or any Affiliated Person of Tenant is obligated to reimburse
Landlord or any Affiliated Person of Landlord, and Tenant or such Affiliated
Person of Tenant does in fact reimburse Landlord or such Affiliated Person of
Landlord, as the case may be, for such costs or expenses pursuant to the terms
hereof, or the terms of any other agreement between Landlord, Tenant and/or any
Affiliated Persons of Landlord or Tenant related to the Leased Property);
provided, however, in no event shall the Lease Basis include any sum that is a
component of and included in the “Lease Basis” as defined in the Real Property
Lease.
“Lease Termination Date” shall mean December 31, 2026, unless the Term is
renewed pursuant to Section 2.4, in which event the Lease Termination Date shall
mean the last day of any such Renewal Term.
“Leased Property” shall have the meaning given to such term in Section 2.1.
“Legal Requirements” shall mean: (a) all federal, state, county, municipal and
other governmental statutes, laws, rules, orders, regulations, ordinances,
judgments, decrees and injunctions affecting the Leased Property or the
maintenance, construction, alteration or operation thereof, whether now or
hereafter enacted or in existence, including, without limitation, all applicable
laws, statutes, regulations, rules, ordinances, codes, licenses, permits and
orders, from time to time in existence, of all courts of competent jurisdiction
and Government Agencies, and all applicable judicial and administrative and
regulatory decrees, judgments and orders, including common law rulings and
determinations, relating to injury to, or the protection of, real or personal
property or human health (except those requirements which, by definition, are
solely the responsibility of employers) or the Environment, including, without
limitation, all valid and lawful requirements of courts and other Government
Agencies pertaining to reporting, licensing, permitting, investigation,
remediation and removal of underground improvements (including, without
limitation, treatment or storage tanks, or water, gas or oil wells), or
emissions, discharges, releases or threatened releases of Hazardous Materials,
chemical substances, pesticides, petroleum or petroleum products, pollutants,
contaminants or hazardous or toxic substances, materials or wastes whether
solid, liquid or gaseous in nature, into the Environment, or relating to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of Hazardous Materials, underground improvements
(including, without limitation, treatment or storage tanks, or water, gas or oil
wells), or pollutants, contaminants or hazardous or toxic substances, materials
or wastes, whether solid, liquid or gaseous in nature; (b) all permits,
licenses, authorizations, certificates and regulations necessary to operate the
Leased Property for its Permitted Use; (c) the Permitted Encumbrances, the Land
Leases and the USFS Permit, as applicable; and (d) all covenants, agreements,
declarations, restrictions, encumbrances, and other matters of record contained
in any instruments affecting the Leased Property, which existed as of the
Commencement Date, or to which Tenant thereafter has consented in writing, or
which are now or hereafter required to be granted pursuant to Applicable Law,
including those which may (i) require material repairs, modifications or
alterations in or to


1240818
7

--------------------------------------------------------------------------------





the Leased Property or (ii) in any way materially and adversely affect the use
and enjoyment thereof, but excluding any requirements arising as a result of
Landlord’s or any Affiliated Person of Landlord’s status as a real estate
investment trust; provided, however, (i) the First Mortgage Loan Documents shall
not be deemed to be Legal Requirements hereunder and shall be governed by the
provisions of Article 20 of the Real Property Lease, and (ii) Tenant shall not
be deemed by virtue of the provisions of Section 20.1 of the Real Property Lease
to have consented to any lien, encumbrance or title retention agreement which
Landlord may create or cause to exist pursuant to the terms thereof.
“Lien” shall mean any mortgage, security interest, pledge, collateral
assignment, or other encumbrance, lien or charge of any kind, or any transfer of
property or assets for the purpose of subjecting the same to the payment of
Indebtedness or performance of any other obligation in priority to payment of
its general creditors.
“Minimum Rent” shall have the meaning given to such term in Section 3.1.1.
“New Guarantor” shall mean any Person(s) who executes and delivers to Landlord a
new guaranty of any assignee’s obligations under this Agreement in substantially
the same form as the original guaranty entered into and delivered to Landlord by
Tenant’s predecessor in interest as of the Commencement Date.
“Notice” shall mean a notice given in accordance with Section 22.8.
“Original Personal Property Lease” shall have the meaning given to such term in
Recital D.
“Parent” shall mean, with respect to any Person, any Person which directly or
indirectly, through one or more Subsidiaries or Affiliated Persons, (a) owns
more than fifty percent (50%) of the voting or beneficial interest in, or (b)
otherwise has the right or power (whether by contract, through ownership of
securities or otherwise) to control, such Person.
“Permitted Encumbrances” shall mean all rights, restrictions, and easements of
record set forth on in the applicable owner’s or leasehold title insurance
policy issued to the landlord under the Real Property Lease or to Tenant (as the
case may be) on the Commencement Date, plus any other such encumbrances as may
have been consented to in writing by the landlord under the Real Property Lease
and Tenant from time to time. Notwithstanding the foregoing, (i) Tenant shall
not be deemed by virtue of the provisions of Section 19.1 of the Real Property
Lease to have consented to any Encumbrance permitted pursuant thereto being a
Permitted Encumbrance under this Agreement, and the parties agree that Section
19.1 of the Real Property Lease shall govern with respect to all such
Encumbrances, and (ii) the First Mortgage Loan Documents shall not be deemed to
be Permitted Encumbrances and shall be governed by the provisions of Article 20
of the Real Property Lease.
“Person” shall mean any individual or Entity, and the heirs, executors,
administrators, legal representatives, successors and assigns of such Person,
where the context so admits.
“Real Property Lease” shall have the meaning given to such term in Recital B
above.


1240818
8

--------------------------------------------------------------------------------





“Related Leases” shall mean each of the lease agreements between certain
Affiliated Persons of Landlord, as landlord, and certain Affiliated Persons of
Tenant, as tenant, all as set forth and described in more particular detail on
Schedule 1.3 attached to the Real Property Lease and by this reference
incorporated herein.
“Related Tenants” shall mean each tenant under a Related Lease.
“Renewal Term” shall have the meaning given to such term in Section 2.4.
“Rent” shall mean, collectively, the Minimum Rent, Additional Minimum Rent and
Additional Charges.
“Sales Tax” shall mean all goods and services taxes, sales taxes, multi-stage
sales taxes, use or consumption taxes, business transfer taxes, value added or
transaction taxes and any other existing or future tax imposed with respect to
any amount payable by Tenant to Landlord under this Agreement.
“State” shall mean the State in which the Leased Property is located.
“Sublease” shall mean all leases, licenses, and rights to occupy and use any
portion of the Leased Property, and any and all renewals and extensions of any
such Sublease, but excluding this Agreement.
“Subsidiary” shall mean, with respect to any Person, any Entity in which such
Person directly, or indirectly through one or more Subsidiaries or Affiliated
Persons, (a) owns more than fifty percent (50%) of the voting or beneficial
interest or (b) which such Person otherwise has the right or power to control
(whether by contract, through ownership of securities or otherwise).
“Tenant” shall have the meaning given to such term in the preambles to this
Agreement and shall include its permitted successors and assigns.
“Term” shall mean collectively, the Initial Term and the Renewal Terms(s),
unless this Agreement is sooner terminated pursuant to the provisions hereof.
“Threshold” shall have the meaning given to such term on Schedule 3.1.2(b).
“Total Additional Minimum Rent” shall have the meaning given to such term on
Schedule 3.1.2(b).
“Transfer” shall have the meaning given to such term in Article 14.
ARTICLE 2    
LEASED PROPERTY AND TERM
2.1    Leased Property. Upon and subject to the terms and conditions hereinafter
set forth, Landlord leases to Tenant and Tenant leases from Landlord all of
Landlord’s right, title and interest


1240818
9

--------------------------------------------------------------------------------





in and to the personal property more particularly described on Schedule 2.1,
attached hereto and incorporated herein by this reference (collectively, the
“Leased Property”).
2.2    Condition of Leased Property. Tenant acknowledges receipt and delivery of
possession of the Leased Property and Tenant accepts the Leased Property in its
“as is” condition, subject to all matters of record or that are visible or
apparent with respect to the Leased Property, all applicable Legal Requirements,
the lien of any financing instruments, mortgages and deeds of trust permitted by
the terms of this Agreement, and such other matters which would be disclosed by
an inspection of the Leased Property and the record title thereto. TENANT
ACKNOWLEDGES THAT TENANT OR AN AFFILIATED PERSON OWNED THE LEASED PROPERTY
IMMEDIATELY PRIOR TO THE COMMENCEMENT DATE AND TENANT REPRESENTS THAT IT IS
INTIMATELY FAMILIAR WITH AND HAS INSPECTED THE LEASED PROPERTY AND ALL OF THE
FOREGOING AND HAS FOUND THE CONDITION THEREOF SATISFACTORY AND IS NOT RELYING ON
ANY REPRESENTATION OR WARRANTY OF LANDLORD OR LANDLORD’S AGENTS OR EMPLOYEES
WITH RESPECT THERETO, EXCEPT AS EXPRESSLY SET FORTH HEREIN, AND TENANT WAIVES
ANY CLAIM OR ACTION AGAINST LANDLORD IN RESPECT OF THE CONDITION OF THE LEASED
PROPERTY EXCEPT TO THE EXTENT CAUSED BY THE GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OF LANDLORD. EXCEPT AS EXPRESSLY SET FORTH HEREIN, LANDLORD MAKES NO
WARRANTY OR REPRESENTATION, EXPRESS OR IMPLIED, IN RESPECT OF THE LEASED
PROPERTY OR ANY PART THEREOF, EITHER AS TO ITS FITNESS FOR USE, DESIGN OR
CONDITION FOR ANY PARTICULAR USE OR PURPOSE OR OTHERWISE, AS TO THE QUALITY OF
THE MATERIAL OR WORKMANSHIP THEREIN, LATENT OR PATENT, IT BEING AGREED THAT ALL
SUCH RISKS ARE TO BE BORNE BY TENANT. Landlord retains the right, and
concurrently to the maximum extent permitted by law, hereby assigns to Tenant
the right to proceed against any predecessor in title, contractors and
materialmen for breaches of warranties or representations or for latent defects
in the Leased Property. At Tenant’s request, Landlord shall fully cooperate with
Tenant in the prosecution of any such claims, in Landlord’s or Tenant’s name,
all at Tenant’s sole cost and expense. Tenant shall indemnify, defend, save,
insure, pay, and hold harmless Landlord from and against any loss, cost,
expense, damage or liability (including reasonable attorneys’ fees) incurred by
Landlord in connection with such cooperation.
2.3    Initial Term. The Initial Term of this Agreement (the “Initial Term”)
commenced on the Commencement Date and shall expire on the Lease Termination
Date, unless sooner terminated pursuant to the provisions of this Agreement.
2.4    Renewal Term. This Agreement shall renew automatically for up to four (4)
five (5) year Renewal Terms (each a “Renewal Term”) if and to the extent Tenant,
as Tenant under the Real Property Lease, properly exercises its rights to extend
the Term of the Real Property Lease. If Tenant fails to renew or elects not to
renew the Real Property Lease in accordance with the terms thereof, this
Agreement shall expire on the expiration of the Initial Term or the then-current
Renewal Term, as applicable. Each Renewal Term shall commence on the day
following the then-current Lease Termination Date and extend for a Renewal Term
expiring on the day preceding the fifth (5th)


1240818
10

--------------------------------------------------------------------------------





anniversary of the commencement of such Renewal Term. Rent and Additional
Charges shall continue during the Renewal Term(s) on the same basis as during
the Initial Term.
2.5    Real Property Lease. CNL Affiliate and Tenant have, as of the
Commencement Date, entered into the Real Property Lease. This Agreement shall
terminate automatically upon the expiration or earlier termination of the Real
Property Lease. Tenant’s right to renew this Agreement for any Renewal Term
shall be conditioned upon the renewal by Tenant of the Real Property Lease. In
the event of a permitted assignment by Landlord or Tenant hereunder, such
permitted assignee shall assume all rights and obligations of Landlord or
Tenant, as the case may be, arising or accruing hereunder and under the Real
Property Lease from and after the effective date of such assignment.
ARTICLE 3    
RENT
3.1    Rent. Tenant shall pay, in lawful money of the United States of America
which shall be legal tender for the payment of public and private debts, without
offset, abatement, demand or deduction (unless otherwise expressly provided in
this Agreement), Minimum Rent and Additional Minimum Rent to Landlord and
Additional Charges to the party to whom such Additional Charges are payable,
during the Term. All payments to Landlord shall be made by wire transfer of
immediately available federal funds or by other means acceptable to Landlord in
its sole discretion.
3.1.1    Minimum Rent.
(a)    Tenant shall pay annual base minimum rent (“Minimum Rent”) to Landlord in
equal installments in advance, on the first (1st) Business Day of each
Accounting Period. If applicable, the first payment of Minimum Rent and the last
payment of Minimum Rent shall be prorated on a per diem basis provided, however,
that for purposes of Minimum Rent, any payment for any partial Accounting Period
prior to the first full Accounting Period shall be prorated based upon the
installment of Minimum Rent payable for the first full Accounting Period, and
any prorated Rent at the end of the Term shall be prorated based upon the
installment of Minimum Rent payable for the last full Accounting Period.
(b)    Calculation of Minimum Rent. Subject to proration as set forth above,
Tenant shall pay Minimum Rent during each calendar year, or partial calendar
year, during the term in the amounts set forth on Schedule 3.1.1(b) attached
hereto and made a part hereof.
3.1.2    Additional Minimum Rent.
(a)    Amount. In addition to and not in lieu of Minimum Rent, Tenant shall pay
additional minimum rent (“Additional Minimum Rent”) to Landlord for each Fiscal
Year or portion thereof.
(b)    Calculation of Additional Minimum Rent. Subject to proration as set forth
above, Tenant shall pay Additional Minimum Rent during each Fiscal Year of this


1240818
11

--------------------------------------------------------------------------------





Agreement in the amount set forth on Schedule 3.1.2(b) attached hereto and made
a part hereof.
(c)    Payment, Reconciliation and Confirmation of Additional Minimum Rent. With
respect to payment, reconciliation and confirmation of Additional Minimum Rent,
the terms and provisions of Section 3.1.2(c) and (d) of the Real Property Lease
shall control as if the Leased Property were a part of the “Leased Property”
under and subject to the terms of the Real Property Lease.
3.1.3    Additional Charges. In addition to the Minimum Rent and Additional
Minimum Rent payable hereunder, Tenant shall pay to the appropriate parties and
discharge as and when due and payable the following (collectively, “Additional
Charges”):
(a)    Impositions. The terms and provisions of Section 3.1.3 (a) of the Real
Property Lease shall apply to Landlord, Tenant and the Leased Property hereunder
as if the Leased Property were a part of the “Leased Property” under and subject
to the terms of the Real Property Lease.
(b)    Utility Charges. Tenant shall pay or cause to be paid all charges for
electricity, power, gas, oil, water and other utilities used in connection with
the Leased Property.
(c)    Insurance Premiums. Tenant shall pay or cause to be paid all premiums for
the insurance coverage required to be maintained with respect to the Leased
Property pursuant to Article 9 of this Agreement.
(d)    Licenses and Permits. Tenant shall pay or cause to be paid all fees, dues
and charges of any kind which are necessary in order to acquire and keep in
effect and good standing all licenses and permits required for the operation of
the Leased Property in accordance with the terms of Article 4.
(e)    Sales Tax. Tenant shall pay to Landlord all Sales Tax, it being the
intention of the parties that Landlord shall be fully reimbursed by Tenant with
respect to any and all Sales Tax payable by Landlord with respect to this
Agreement or any amounts payable by Tenant to Landlord hereunder or the use and
occupancy by Tenant or any of its subtenants of the Leased Property or any part
thereof. Sales Tax shall be payable by Tenant at the same time as the amounts to
which the Sales Tax relate are payable to Landlord under this Agreement, or on
demand at such other time or times as Landlord from time to time determines.
(f)    Other Charges. Tenant shall discharge or cause to be discharged or pay or
cause to be paid, when due, or within any applicable grace period, all other
liabilities, obligations and amounts arising in connection with the Leased
Property, except those obligations or liabilities expressly assumed by Landlord
pursuant to the provisions of this Agreement or expressly stated not to be the
obligation or liability of Tenant pursuant to this Agreement or pursuant to the
Real Property Lease. For purposes of this subsection


1240818
12

--------------------------------------------------------------------------------





(f), such “Other Charges” shall not include amounts owing from time to time by
Tenant to trade creditors, other non-material contracting parties, customers or
others incurred in the day to day conduct of Business, except to the extent that
any of the foregoing shall become a Lien against the Leased Property, and except
for those charges and amounts specifically enumerated herein such as, without
limitation, Impositions, insurance premiums, utility charges, license and permit
fees and charges, and the payment of Sales Tax.
(g)    Penalties and Interest. Tenant shall pay or cause to be paid every fine,
penalty, interest and cost which may be added for non payment or late payment of
the items required to be paid by Tenant pursuant to the provisions of this
Section 3.1.3.
(h)    Reimbursement for Additional Charges. If Tenant pays or causes to be paid
personal property taxes or similar or other Additional Charges attributable to
periods after the end of the Term, whether upon expiration or earlier
termination of this Agreement, Tenant may, within a reasonable time after the
end of the Term, provide Notice to Landlord of its estimate of such amounts.
Landlord shall promptly reimburse Tenant for all payments of such taxes and
other similar Additional Charges that are attributable to any period after the
Term of this Agreement.
Tenant shall prepare and file at its expense, to the extent required by
Applicable Law or permitted by Applicable Law and requested by Landlord, all tax
returns and other reports in respect of any Additional Charge as may be required
by Government Agencies.
3.2    Late Payments. If any installment of Minimum Rent, Additional Minimum
Rent or Additional Charges (but only as to those Additional Charges which are
payable directly to Landlord) shall not be paid within five (5) days after its
due date, Tenant shall pay Landlord, a late charge (to the extent permitted by
law) equal to interest at the Default Rate on the amount of such installment,
from the due date of such installment to the date of payment thereof. In the
event of any failure by Tenant to pay any Minimum Rent or Additional Minimum
Rent when due, Landlord shall have all legal, equitable and contractual rights,
powers and remedies provided either in this Agreement or by statute or otherwise
in the case of non-payment of the Minimum Rent or Additional Minimum Rent,
provided, however, and notwithstanding anything contained in this Agreement to
the contrary, that in no event shall Landlord have the right to terminate this
Agreement as a result of any such failure unless such failure continues beyond
the expiration of the notice and cure period set forth in Section 12.1(a).
In the event of any failure by Tenant to pay any Additional Charges when due,
unless contested pursuant to Article 8, Tenant shall promptly pay and discharge,
as Additional Charges, every fine, penalty, interest and cost which may be added
for non-payment or late payment of such items. Landlord shall have all legal,
equitable and contractual rights, powers and remedies provided either in this
Agreement or by statute or otherwise in the case of non-payment of the
Additional Charges as in the case of non payment of the Minimum Rent, provided,
however, and notwithstanding anything contained in this Agreement to the
contrary, in no event shall Landlord have the right to terminate this Agreement
as a result of any such non-payment unless such non-payment continues beyond the
expiration of the notice and cure period set forth in Section 12.1(a).


1240818
13

--------------------------------------------------------------------------------





3.3    Triple Net Lease. The Rent shall be absolutely net to Landlord so that
this Agreement shall yield to Landlord the full amount of the installments or
amounts of the Rent throughout the Term, subject to any other provisions of this
Agreement which expressly provide otherwise (including, without limitation,
those provisions of this Agreement which expressly require Landlord to pay
certain sums or take certain specific actions). This Agreement is a net lease
and, except to the extent otherwise expressly specified in this Agreement, it is
agreed and intended that Rent payable hereunder by Tenant shall be paid without
notice, demand, counterclaim, setoff, deduction or defense and without
abatement, suspension, deferment, diminution or reduction and that Tenant’s
obligation to pay all such amounts, throughout the Term is absolute and
unconditional and except to the extent otherwise expressly specified in this
Agreement, the respective obligations and liabilities of Tenant and Landlord
hereunder shall in no way be released, discharged or otherwise affected for any
reason, including without limitation: (a) any defect in the condition,
merchantability, design, quality or fitness for use of the Leased Property or
any part thereof, or the failure of the Leased Property to comply with all Legal
Requirements, including any inability to possess or use the Leased Property by
reason of such noncompliance; (b) any damage to, removal, abandonment, salvage,
loss, theft, scrapping or destruction of or any requisition or taking of the
Leased Property, or any part thereof, or any Environmental conditions to the
Leased Property or any property in the vicinity of the Leased Property; (c) any
restriction, prevention or curtailment of or interference with any use of the
Leased Property, or any part thereof; (d) any defect in title to or rights to
the Leased Property or any lien on such title or rights to the Leased Property;
(e) any change, waiver, extension, indulgence or other action or omission or
breach in respect of any obligation or liability of or by any Person (other than
a breach of this Agreement by Landlord); (f) any bankruptcy, insolvency,
reorganization, composition, adjustment, dissolution, liquidation or other like
proceedings relating to Tenant or any other Person, or any action taken with
respect to this Agreement by any trustee or receiver of Tenant or any other
Person, or by any court, in any such proceeding; (g) any right or claim that
Tenant has or might have against any Person, including, without limitation,
Landlord or any vendor, manufacturer, or contractor of or for the Leased
Property; (h) any failure on the part of Landlord or any other Person to perform
or comply with any of the terms of this Agreement, or of any other agreement;
(i) any invalidity, unenforceability, rejection or disaffirmance of this
Agreement by operation of law or otherwise against or by Tenant or any provision
hereof; (j) the impossibility of performance by Tenant or Landlord, or both; (k)
any action by any court, administrative agency or other Government Agencies; (l)
any interference, interruption or cessation in the use, possession or quiet
enjoyment of the Leased Property or otherwise; or (m) any other occurrence
whatsoever, whether similar or dissimilar to the foregoing, whether foreseeable
or unforeseeable, and whether or not Tenant shall have notice or knowledge of
any of the foregoing; provided, however, that the foregoing shall not apply or
be construed to restrict Tenant’s rights in the event of any act or omission by
Landlord constituting a default by Landlord under this Agreement or the
negligence or willful misconduct of Landlord. Except as specifically set forth
in this Agreement, (i) this Agreement shall be noncancellable by Tenant for any
reason whatsoever, and (ii) Tenant, to the extent now or hereafter permitted by
Legal Requirements, waives all rights now or hereafter conferred by statute or
otherwise to quit, terminate or surrender this Agreement or to any diminution,
abatement or reduction of Rent payable hereunder. Except as otherwise
specifically provided under this Agreement, (i) under no circumstances or
conditions shall Landlord be expected or required to make any payment of any
kind hereunder or have any obligations with respect to the use, possession,
control, maintenance, alteration, rebuilding, replacing, repair, restoration or


1240818
14

--------------------------------------------------------------------------------





operation of all or any part of the Leased Property, so long as the Leased
Property, or any part thereof, is subject to this Agreement, and (ii) Tenant
expressly waives the right to perform any such action at the expense of Landlord
pursuant to any law.
ARTICLE 4    
USE OF THE LEASED PROPERTY
4.1    Permitted Use.
4.1.1    Permitted Use. Tenant shall, subject to Force Majeure Events, at all
times during the Term and at any other time that Tenant shall be in possession
of the Leased Property, continuously use and operate, the Leased Property in
accordance with the “Permitted Use” as set forth in Section 4.1.1 of the Real
Property Lease. Tenant shall not use the Leased Property or any portion thereof
for any other use without the prior written consent of Landlord (which consent
shall be given in Landlord’s sole and absolute discretion; provided, however,
that if the nature of such other use is generally consistent with uses at other
ski resort facilities of a comparable nature, Landlord shall not unreasonably
withhold, delay or condition its consent to such use). No use shall be made or
permitted to be made of the Leased Property and no acts shall be done in
connection therewith which will cause the cancellation of any insurance policy
required to be carried by Tenant pursuant to the provisions of this Agreement
covering the Leased Property or any part thereof (unless another adequate policy
is available), nor shall Tenant sell or otherwise provide or permit to be kept
or used in or about the Leased Property any article which is prohibited by
Applicable Law or by the insurance policies required to be carried hereunder, or
fire underwriter’s regulations. Tenant shall, at its sole cost, comply with all
Insurance Requirements. Tenant shall not take or omit to take any action, the
taking or omission of which materially impairs the value or the usefulness of
the Leased Property or any part thereof for its Permitted Use.
4.1.2    Necessary Approvals. Tenant shall obtain and maintain in good standing
all permits and approvals necessary to use and operate, for its Permitted Use,
the Leased Property, including, without limitation, those necessary to make any
of the alterations, changes, additions, improvements and renovations permitted
to be made pursuant to Article 6 of the Real Property Lease, under Applicable
Law. Landlord shall, at no expense to Landlord, reasonably cooperate with Tenant
in this regard, including, without limitation, by executing and delivering all
applications and consents reasonably required to be signed by Landlord in order
for Tenant to obtain and maintain such permits and approvals.
4.1.3    Lawful Use. Tenant shall not use or suffer or permit the use of the
Leased Property for any unlawful purpose. Tenant shall not suffer nor permit the
Leased Property, or any portion thereof, to be used in such a manner as might
impair, in Landlord’s reasonable judgment, Landlord’s title thereto or to any
portion thereof. Tenant shall not suffer nor permit the Leased Property, or any
portion thereof, to be used in such a manner as (a) might impair, in Landlord’s
reasonable judgment, Landlord’s title thereto or to any portion thereof, or (b)
may reasonably allow a claim or claims for adverse usage or adverse possession
by the public, as such, or of implied dedication of the Leased Property or any
portion thereof.


1240818
15

--------------------------------------------------------------------------------





4.2    Compliance with Legal and Insurance Requirements. Subject to the
provisions of Article 8 and any other relevant terms or provisions of this
Agreement or the Real Property Lease, Tenant, at its sole expense, shall (a)
comply with Legal Requirements and Insurance Requirements in respect of the use,
operation, maintenance, repair, alteration and restoration of the Leased
Property, and (b) comply with all appropriate licenses, and other authorizations
and agreements required for any use of the Leased Property permitted by this
Agreement or the Real Property Lease, and for the proper operation and
maintenance of the Leased Property or any part thereof.
4.3    Nature of Relationship. Nothing contained in this Agreement shall be
deemed to create any relationship between the Landlord and Tenant other than the
relationship of Landlord and Tenant.
ARTICLE 5    
MAINTENANCE AND REPAIRS
5.1    Maintenance and Repair.
5.1.1    Tenant’s Obligations. Tenant shall, at its sole cost and expense
(except as expressly provided herein or in the Real Property Lease), keep the
Leased Property in good order and repair, reasonable wear and tear excepted, and
shall promptly make all necessary and appropriate repairs and replacements
thereto of every kind and nature, whether structural or nonstructural, ordinary
or extraordinary, foreseen or unforeseen or arising by reason of a condition
existing prior to the commencement of the Term. All repairs shall be made in a
good, workmanlike manner, consistent with industry standards for like repairs of
a similar nature in like locales, in accordance with all applicable federal,
state and local statutes, ordinances, laws, codes, rules and regulations
relating to any such work. Tenant’s obligations under this Section 5.1.1 shall
be limited in the event of any casualty or Condemnation (as defined in the Real
Property Lease) as set forth in Article 10 and Article 11 in the Real Property
Lease.
Tenant shall, at Tenant’s sole cost and expense, (i) maintain the Leased
Property in good repair and working condition, clean and attractive to tourists
and patrons of the “Leased Property” (as defined in the Real Property Lease),
and in accordance with all safety and maintenance requirements of Government
Agencies and shall make such maintenance, repairs and alterations as necessary
for such purposes, (ii) cause inspections to be made of all equipment on such
basis as is in accordance with all requirements of Government Agencies and the
customary practices of a prudent operator, and (iii) not commit waste or permit
impairment or deterioration of the Leased Property (normal wear and tear
excepted); (iv) not abandon the Leased Property; (v) comply in all material
respects with all Permitted Encumbrances (to the extent such Permitted
Encumbrances impose obligations on the owner or lessee of the Leased Property),
and all Legal Requirements and Applicable Laws; (vi) provide prompt written
notification to Landlord of any material adverse change to the Leased Property;
(vii) promptly undertake appropriate assessment, remedial and preventative
actions sufficient to meet any guidelines or regulations adopted by applicable
Government Agencies or standards generally employed by similar ski resort
facilities in the region in connection with the safety of the ski operations and
operating equipment.


1240818
16

--------------------------------------------------------------------------------





If Landlord notifies Tenant in writing of the need for Tenant to undertake
repairs and maintenance in accordance with the provisions of this Section 5.1,
specifying the items of repair or maintenance in question, Tenant shall respond
within ten (10) Business Days as to Tenant’s planned course of action with
respect to the specific items identified by Landlord, or as to such items which
Tenant feels are inappropriate, except in the case of an emergency in which
event the Tenant shall respond as quickly as the emergency requires. If Tenant
disputes the Landlord’s determination that repair or maintenance is needed, or
otherwise fails thereafter to promptly undertake such repairs and maintenance
identified by Landlord, Landlord may, at Landlord’s option, request arbitration
for resolution of the dispute. As a result of such repair or maintenance
failure, Landlord shall have (i) all rights available at law or otherwise
available hereunder, and (ii) the right to specific performance of the Tenant’s
obligations if the arbitrator so awards it. If the arbitrator awards specific
performance to Landlord, such award shall be binding upon the Tenant and
enforceable in the courts. The prevailing party in any such arbitration and/or
in obtaining a court order shall be entitled to all costs and expenses incurred
in connection therewith. If the arbitrator or courts do not specify the time
within which such repair or maintenance must be carried out, then the Tenant
shall present a plan for rectification to the Landlord and shall promptly carry
out such plan, acting reasonably.
5.1.2    Landlord’s Funding. Landlord shall not, under any circumstances, be
required to make any repairs, replacements, alterations, restorations or
renewals of any nature or description to the Leased Property, whether ordinary
or extraordinary, structural or nonstructural, foreseen or unforeseen, to
maintain the Leased Property in any way, or, except as provided in this
Agreement or the Real Property Lease, to make any expenditure whatsoever with
respect thereto. Except as otherwise expressly provided in this Agreement, or in
the Real Property Lease, Tenant hereby waives, to the maximum extent permitted
by law, the right to make repairs at the expense of Landlord pursuant to any law
in effect on the Commencement Date or thereafter enacted. Landlord shall have
the right to give, record and post, as appropriate, notices of
non-responsibility under any mechanic’s lien laws now or hereafter existing.
5.1.3    Non-responsibility of Landlord. All materialmen, contractors, artisans,
mechanics and laborers and other persons contracting with Tenant with respect to
the Leased Property, or any part thereof, are hereby charged with notice that
liens on the Leased Property or on Landlord’s interest therein are expressly
prohibited and that they must look solely to Tenant to secure payment for any
work done for, or materials furnished to, Tenant or for any other purpose during
the Term of this Agreement. Nothing contained in this Agreement shall be deemed
or construed in any way as constituting the consent or request of Landlord,
express or implied, by inference or otherwise, to any contractor, subcontractor,
laborer or materialman for the performance of any labor or the furnishing of any
materials for any alteration, addition, improvement or repair to the Leased
Property, or any part thereof, or as giving Tenant any right, power or authority
to contract for or permit the rendering of any services or the furnishing of any
materials that would give rise to the filing of any lien against the Leased
Property, or any part thereof, or to subject Landlord’s ownership of the Leased
Property, or any part thereof, to liability under any mechanic’s lien law of the
State in any way, it being expressly understood Landlord’s ownership shall not
be subject to any such liability.


1240818
17

--------------------------------------------------------------------------------





5.1.4    Limitation on Tenant’s Obligations. Tenant’s obligations under this
Section 5.1 shall be limited in the event of any loss, damage, destruction or
Condemnation as set forth in Article 10 and Article 11 of the Real Property
Lease, as if the Leased Property were the “Leased Property” (as defined in the
Real Property Lease).
5.2    Yield Up. Upon the expiration or earlier termination of this Agreement or
the Real Property Lease, Tenant shall return and surrender the Leased Property
to Landlord in substantially the same condition in which the Leased Property was
in on the Commencement Date, except as repaired, replaced, rebuilt, restored,
altered or added to as permitted or required by the provisions of this
Agreement, reasonable wear and tear (and damage from casualty or Condemnation as
provided in Article 10 and Article 11, respectively, of the Real Property Lease,
as if the Leased Property were the “Leased Property” as defined in the Real
Property Lease) excepted. In addition, as of the expiration or earlier
termination of this Agreement or the Real Property Lease, Tenant shall
reasonably cooperate with Landlord or Landlord’s nominee in connection with
Landlord’s efforts to transfer, or cause the transfer, to Landlord or Landlord’s
nominee, and the processing of all applications for, licenses, operating permits
and other governmental authorizations and all contracts entered into by Tenant,
including contracts with governmental or quasi-governmental entities which may
be necessary for the use and operation of the Leased Property as then operated,
but excluding (a) all insurance contracts and multi-property contracts not
limited in scope to the Leased Property or this Agreement, (b) all contracts and
leases with Affiliated Persons of Tenant, (c) utility deposits, and (d) those
that are subject to the provisions of Section 5.3 of the Real Property Lease, to
the extent the same are duplicative to those provided for herein. Each party
shall bear its own costs in connection with such efforts. Landlord shall
indemnify, insure, pay, defend, save and hold harmless Tenant for all loss,
liability, claims, damage, costs and expenses (including reasonable attorneys’
fees) arising from acts or omissions by Landlord or Landlord’s nominee under
such contracts subsequent to the date of transfer thereof to Landlord or
Landlord’s nominee; and Tenant shall indemnify, insure, pay defend, save and
hold harmless Landlord for all loss, liability, claims, damage, costs and
expenses (including reasonable attorneys’ fees) arising from acts or omissions
by Tenant under such contracts prior to the date of transfer thereof to Landlord
or Landlord’s nominee.
ARTICLE 6    
IMPROVEMENTS
All Major Capital Expenditures and any expenditures from Reserves for Permitted
Renovations and Major Alterations with respect to the Resort Personal Property
shall be made in accordance with the terms and provisions of Article 5 of the
Real Property Lease as if the Leased Property were a part of the “Leased
Property” under and subject to the terms of the Real Property Lease.
ARTICLE 7    
LIENS
7.1    Liens, Generally. Subject to Article 8, Tenant shall not, directly or
indirectly, create or allow to remain and shall promptly discharge, at its
expense, any lien, attachment, title retention agreement or claim upon the
Leased Property or Tenant’s interest therein or any attachment, levy, claim or
encumbrance in respect of the Rent, other than (a) Permitted Encumbrances, (b)
restrictions,


1240818
18

--------------------------------------------------------------------------------





liens and other encumbrances which are consented to in writing by Landlord, (c)
liens for those taxes of Landlord which Tenant is not required to pay hereunder,
(d) Subleases permitted by Article 15, (e) liens for Impositions or for sums
resulting from noncompliance with Legal Requirements so long as (i) the same are
not yet due and payable, or (ii) are being contested in accordance with Article
8, (f) liens of mechanics, laborers, materialmen, suppliers or vendors incurred
in the ordinary course of business that are not yet due and payable (but will be
paid in full by Tenant) or are for sums that are being contested in accordance
with Article 8, and (g) Landlord Liens.
7.2    Mechanics Liens. Landlord’s interest in the Leased Property shall not be
subjected to Liens of any nature by reason of Tenant’s alteration, renovation,
repair, restoration, replacement or reconstruction of the Leased Property, or by
reason of any other act, error or omission of Tenant (or of any Person claiming
by, through or under Tenant), including, but not limited to, construction,
mechanics’ and materialmen’s liens. All Persons dealing with Tenant are hereby
placed on notice that such Persons shall not look to Landlord or to Landlord’s
credit or assets (including Landlord’s interest in the Leased Property) for
payment or satisfaction of any obligations incurred in connection with the
construction, alteration, renovation, repair, restoration, replacement or
reconstruction thereof by or on behalf of Tenant. Tenant has no power, right or
authority to subject Landlord’s interest in the Leased Property to any
mechanic’s or materialmen’s lien or claim of lien. If a Lien, a claim of lien or
an order for the payment of money shall be imposed against the Leased Property
on account of work performed, or alleged to have been performed, for or on
behalf of Tenant, Tenant shall, within thirty (30) days after written notice of
the imposition of such Lien, claim or order, cause the Leased Property to be
released therefrom by the payment of the obligation secured thereby or by
furnishing a bond or by any other method prescribed or permitted by law. If a
Lien is released, Tenant shall thereupon furnish Landlord with a written
instrument of release which has been recorded or filed in the appropriate office
of land records of the county in which the Leased Property is located, and
otherwise sufficient to establish the release as a matter of record. Landlord
shall have the right at any time, and from time to time, to post and maintain on
the Land and Leased Improvements such notices as Landlord reasonably deems
necessary to protect the Leased Property and Landlord from mechanics’ liens,
materialmen’s liens, or any other liens. In any event, subject to Section 7.3
below, Tenant shall pay when due all claims for labor or materials furnished to
or for Tenant at or for use in the Land and Leased Improvements. Subject to
Section 7.3 below, Tenant shall not permit any mechanics’ or materialmen’s liens
to be levied against the Leased Property for any labor or material furnished to
Tenant or claimed to have been furnished to Tenant or to Tenant’s agents or
contractors in connection with work of any character performed or claimed to
have been performed on the Leased Property by or at the direction of Tenant, and
shall promptly cause the release of any such liens as provided hereinabove.
7.3    Contest of Liens. Tenant may, at its option, contest the validity of any
Lien or claim of lien if Tenant shall have first posted an appropriate and
sufficient bond in favor of the claimant or paid the appropriate sum into court,
if permitted by and in strict compliance with Applicable Laws, and thereby
obtained the release of the Leased Property from such Lien. If judgment is
obtained by the claimant under any Lien, Tenant shall pay the same immediately
after such judgment shall have become final and the time for appeal therefrom
has expired without appeal having been taken. Tenant shall, at its own expense,
using counsel reasonably approved by Landlord, diligently defend the interests
of Tenant and Landlord in any and all such suits; provided, however, that


1240818
19

--------------------------------------------------------------------------------





Landlord may, nonetheless, at its election and expense, engage its own counsel
and assert its own defenses, in which event Tenant shall cooperate with Landlord
and make available to Landlord all information and data which Landlord deems
necessary or desirable for such defense.
ARTICLE 8    
PERMITTED CONTESTS
Tenant shall have the right to contest the amount or validity of any Imposition,
Legal Requirement, Insurance Requirement, Environmental Obligation, or any other
Additional Charge, Lien, attachment, levy, Encumbrance, charge or claim, as
defined herein or in the Real Property Lease, (collectively, “Claims”) as to the
Leased Property, by appropriate legal proceedings, conducted in good faith and
with due diligence, provided that (a) the foregoing shall in no way be construed
as relieving, modifying or extending Tenant’s obligation to pay any Claims
required hereunder to be paid by Tenant as finally determined, (b) such contest
shall not cause Landlord or Tenant to be in default under any Mortgage (as
defined in the Real Property Lease), deed of trust or other agreement
encumbering the Leased Property, or any part thereof (Landlord agreeing that any
such Mortgage, deed of trust or other agreement shall permit Tenant to exercise
the rights granted pursuant to this Article 8 without the same constituting a
default thereunder) or any interest therein or result in a Lien attaching to the
Leased Property, unless such Lien is fully bonded or is otherwise secured to the
reasonable satisfaction of Landlord, (c) no part of the Leased Property or any
Rent therefrom shall be in any immediate danger of sale, forfeiture, attachment
or loss, and (d) Tenant hereby agrees to indemnify, pay, insure, defend, save
and hold harmless Landlord from and against any losses, costs, damages, debts,
liens, claims, causes of action, administrative orders or notices, costs, fines,
penalties or reasonable expenses, including reasonable attorneys’ fees, incurred
by Landlord in connection therewith or as a result thereof. Landlord agrees to
join in any such proceedings if required legally to prosecute such contest,
provided that Landlord shall not thereby be subjected to any liability therefor
(including, without limitation, for the payment of any costs or expenses in
connection therewith) unless Tenant agrees to assume and indemnify Landlord with
respect to the same. Tenant shall be entitled to any refund of any Claims and
such charges and penalties or interest thereon which have been paid by Tenant or
paid by Landlord to the extent that Landlord has been reimbursed by Tenant. If
Tenant shall fail (i) to pay or cause to be paid any Claims when finally
determined, (ii) to provide reasonable security therefor, or (iii) to prosecute
or cause to be prosecuted any such contest diligently and in good faith,
Landlord may, upon Notice to Tenant, pay such charges, together with interest
and penalties due with respect thereto, and Tenant shall reimburse Landlord
therefor, upon demand, as Additional Charges.
ARTICLE 9    
INSURANCE
9.1    Insurance. Tenant shall obtain and maintain, or cause to be maintained,
at all times insurance for Tenant and the Leased Property providing at least the
coverages required pursuant to Article 9 of the Real Property Lease in
accordance with the terms, conditions, amounts and requirements set forth
therein, to the extent applicable to Tenant and/or to the Leased Property
hereunder, including, without limitation, with respect to the named insureds and
the additional insureds under the Policies, as their interests may appear.


1240818
20

--------------------------------------------------------------------------------





ARTICLE 10    
CASUALTY
In the event that a casualty event occurs relative to the Leased Property, the
terms and provisions of Article 10 of the Real Property Lease shall control as
if the Leased Property were a part of the “Leased Property” under and subject to
the terms of the Real Property Lease.
ARTICLE 11    
CONDEMNATION
In the event that a Condemnation event occurs relative to the Leased Property,
the terms and provisions of Article 11 of the Real Property Lease shall control
as if the Leased Property were a part of the “Leased Property” under and subject
to the terms of the Real Property Lease.
ARTICLE 12    
DEFAULTS AND REMEDIES
12.1    Events of Default. The occurrence of any one or more of the following
events shall constitute an “Event of Default” by Tenant hereunder:
(a)    should Tenant fail to make any payment of Minimum Rent or Additional
Minimum Rent within five (5) Business Days after such payment is due, or shall
fail to make payment of any other sum payable hereunder when due, and any such
failure under this subsection (a) continues for more than five (5) Business Days
following Notice of such failure by Landlord to Tenant; or
(b)    should Tenant fail to maintain the insurance coverages required under
Article 9 of this Agreement, and such failure continues for more than five (5)
Business Days following Notice of such failure by Landlord to Tenant
(notwithstanding the aforementioned five (5) Business Day cure period, Tenant
shall, and hereby agrees to, indemnify, pay, insure, defend, save and hold
harmless Landlord and its Affiliated Persons from and against and reimburse
Landlord for any and all loss, damage, claim, cost, liability, fee and expense
(including, without limitation, reasonable attorneys’ fees based upon service
rendered at hourly rates) incurred by or asserted against Landlord which is
occasioned by or results, directly or indirectly, from Tenant’s failure to
maintain the insurance coverages required under Article 9 of this Agreement at
all times during the Term); or
(c)    subject to Article 8 relating to permitted contests, should Tenant
default in the due observance or performance of any of the terms, covenants or
agreements contained herein to be performed or observed by it (other than as
specified in clauses (a) or (b) above) and such default shall continue for a
period of thirty (30) days after Notice thereof from Landlord to Tenant;
provided, however, that if such default is susceptible of cure but such cure
cannot be accomplished with reasonable diligence within such period of time and
if, in addition, Tenant commences to cure or cause to be cured such default
within fifteen (15) days after Notice thereof from Landlord and thereafter
prosecutes the


1240818
21

--------------------------------------------------------------------------------





curing of such default with all reasonable diligence, such period of time shall
be extended to such period of time as may be necessary to cure such default with
all reasonable diligence, but in any event not to exceed one (1) year, unless
Tenant has been prosecuting the curing of such default with all reasonable
diligence in accordance herewith, and a period in excess of one (1) year is
required to complete any litigation engaged in by Tenant with any third party in
an attempt to cure such default, or any other action by any third party is
necessary to cure such default and such third party has not yet taken such
action despite Tenant’s diligent and continued efforts to require such action,
then, in such event, and as a condition precedent to Tenant’s right to continue
to cure for such period in excess of one (1) year, Tenant shall place in escrow
with Landlord an amount acceptable to Landlord, reasonably estimated to cure
such default and, as necessary, an amount acceptable to Landlord reasonably
estimated to compensate Landlord for any damages or monetary obligations of
Landlord suffered or incurred as a result of such continuing default, and
Landlord shall disburse to Tenant or appropriate third party, upon written
request therefore, such amounts as are necessary to effect such cure; or
(d)    should Tenant generally not be paying its debts as they become due or
should Tenant make a general assignment for the benefit of creditors, or should
any petition be filed by Tenant under the Federal bankruptcy laws; or
(e)    should any petition be filed by or against Tenant under the Federal
bankruptcy laws, or should any other proceeding be instituted by or against
Tenant seeking to adjudicate it as bankrupt or insolvent, or seeking
liquidation, reorganization, arrangement, adjustment or composition of it or its
debts under any law relating to bankruptcy, insolvency or reorganization or
relief of debtors, or seeking the entry of an order for relief or the
appointment of a receiver, trustee, custodian or other similar official for
Tenant or for any substantial part of the property of Tenant and such proceeding
is not dismissed within ninety (90) days after institution thereof, or should
Tenant take any action to authorize any of the actions set forth above in this
paragraph; or
(f)    should Tenant cause or institute any proceeding for its dissolution or
termination; or
(g)    [Intentionally omitted.]; or
(h)    unless Tenant shall be contesting such lien or attachment in good faith
in accordance with Article 8, should the Leased Property, or any portion
thereof, or the interest of Tenant in the Leased Property, or any part thereof,
be levied upon or attached in any proceeding and the same shall not be vacated,
discharged or fully bonded or otherwise secured to the reasonable satisfaction
of Landlord within thirty (30) days after notice of such attachment or levy is
given by Landlord to Tenant, provided however, that the foregoing shall not
apply to liens or attachments arising out of Landlord’s acts or omissions; or
(i)    any Event of Default by Tenant under the Real Property Lease; or


1240818
22

--------------------------------------------------------------------------------





(j)    any Event of Default by any Related Tenant under any of the Related
Leases.
12.2    Remedy for Tenant Event of Default. Upon the occurrence of an Event of
Default, Landlord may (i) terminate this Agreement by giving Notice thereof to
Tenant and upon the expiration of three (3) days following such Notice, this
Agreement shall terminate and all rights of Tenant under this Agreement shall
cease, and (ii) recover as liquidated damages the then present value (using the
Disbursement Rate) of all unpaid Rent payable under this Agreement through the
date that would have been the expiration date of the term of this Agreement had
it not been so terminated and exercise any right or remedy at law or equity in
order to recover the same, and/or (iii) sue for possession, and/or (iv) pursue
any and all other remedies at law or in equity to which it may be entitled to
pursue in accordance with all Legal Requirements. In the event that Landlord is
required by Applicable Law to mitigate its damages as a result of an Event of
Default hereunder, and Landlord is able to mitigate such damages, then the
amount due to Landlord pursuant to clause (ii) above shall be reduced by the
actual amounts received by Landlord pursuant to its mitigation efforts prior to
the calculation of such amount due pursuant to clause (ii) above. In the event
that, pursuant to such mitigation efforts, Landlord receives periodic payments
of Minimum Rent with respect to the Leased Premises after the date of the
receipt of the payment due from Tenant pursuant to clause (ii) above (and such
Minimum Rent relates to a period included in the calculation made pursuant to
clause (ii) above), then Landlord shall deliver to Tenant that portion of such
periodic Minimum Rent payment actually received by Landlord which does not
exceed the Minimum Rent payment which would have been due from Tenant for such
period had this Agreement not been terminated pursuant hereto.
12.3    Remedy for Landlord Event of Default. It shall be a “Landlord Event of
Default” hereunder if Landlord shall fail to perform any obligation of Landlord
expressly contemplated in this Agreement, and such failure shall continue for a
period of thirty (30) days after written notice thereof from Tenant (or if such
default is susceptible of cure but such cure cannot be accomplished with
reasonable diligence within such period of time and if, in addition, Landlord
commences to cure or cause to be cured such default within fifteen (15) days
after Notice thereof from Tenant and thereafter prosecutes the curing of such
default with all reasonable diligence, such period of time shall be extended to
such period of time as may be necessary to cure such default with all reasonable
diligence, but in any event not to exceed one (1) year, unless Landlord has been
prosecuting the curing of such default with all reasonable diligence in
accordance herewith, and a period in excess of one (1) year is required to
complete any litigation engaged in by Landlord with any third party in an
attempt to cure such default, or any other action by any third party is
necessary to cure such default and such third party has not yet taken such
action despite Landlord’s diligent and continued efforts to require such action,
then Landlord shall have a continuing right to cure, and otherwise, Tenant shall
have, as its exclusive remedies under this Agreement, the right to either (i)
bring and pursue an action, if available, for specific performance against
Landlord with respect to such Landlord Event of Default, in which case if Tenant
elects such remedy Tenant shall specifically waive any right to pursue a claim
for damages, or (ii) bring and pursue an action for actual damages caused by
such Landlord Event of Default. ANYTHING HEREIN CONTAINED, AND ANYTHING AT LAW
OR IN EQUITY, TO THE CONTRARY NOTWITHSTANDING, TENANT HEREBY UNCONDITIONALLY AND
IRREVOCABLY WAIVES, IN ANY ACTION OR


1240818
23

--------------------------------------------------------------------------------





PROCEEDING AGAINST LANDLORD ARISING UNDER OR WITH RESPECT TO THIS AGREEMENT, ANY
RIGHT, POWER OR PRIVILEGE TENANT MAY HAVE TO TERMINATE THIS AGREEMENT OR TO
CLAIM OR RECEIVE ANY PUNITIVE, EXEMPLARY OR INCIDENTAL DAMAGES, AND TENANT
ACKNOWLEDGES AND AGREES THAT THE REMEDIES HEREIN PROVIDED WILL IN ALL
CIRCUMSTANCES BE ADEQUATE. Landlord and Tenant acknowledge and agree that to the
extent the provisions of this Section 12.3 conflict with any Applicable Laws,
the terms and provisions of this Section 12.3 shall control.
12.4    WAIVER OF JURY TRIAL. LANDLORD AND TENANT HEREBY WAIVE, TO THE MAXIMUM
EXTENT PERMITTED BY APPLICABLE LAW, TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM BROUGHT BY EITHER OF THE PARTIES HERETO AGAINST THE OTHER OR IN
RESPECT OF ANY MATTER WHATSOEVER ARISING OUT OF OR IN ANY WAY CONNECTED WITH
THIS AGREEMENT, THE RELATIONSHIP OF LANDLORD AND TENANT HEREUNDER, TENANT’S
POSSESSION OR USE OF THE LEASED PROPERTY, AND/OR ANY CLAIM FOR INJURY OR DAMAGE.
12.5    Application of Funds. Any payments received by Landlord under any of the
provisions of this Agreement during the existence or continuance of any Event of
Default (and any payment made to Landlord rather than Tenant due to the
existence of any Event of Default) shall be applied to Tenant’s current and past
due obligations under this Agreement in such order as Landlord may determine or
as may be prescribed by the laws of the State.
12.6    Landlord’s Right to Cure Tenant’s Default. If an Event of Default shall
have occurred and be continuing, Landlord, after Notice to Tenant (which Notice
shall not be required if Landlord shall reasonably determine immediate action is
necessary to protect person or property), without waiving or releasing any
obligation of Tenant and without waiving or releasing any Event of Default, may
(but shall not be obligated to), at any time thereafter, make such payment or
perform such act for the account and at the expense of Tenant, and may, to the
maximum extent permitted by Applicable Law, enter upon the Leased Property or
any portion thereof for such purpose and take all such action thereon as, in
Landlord’s sole and absolute discretion, may be necessary or appropriate
therefor. No such entry shall be deemed an eviction of Tenant. All reasonable
costs and expenses (including, without limitation, reasonable attorneys’ fees)
incurred by Landlord in connection therewith, together with interest thereon (to
the extent permitted by law) at the Default Rate from the date such sums are
paid by Landlord until repaid, shall be paid by Tenant to Landlord, on demand.
12.7    Landlord’s Lien. Landlord shall have at all times during the Term of
this Agreement, a valid lien for all rents and other sums of money becoming due
hereunder from Tenant, upon the Leased Property, or any derivation or
replacement thereof or addition thereto applied by Affiliated Persons of Tenant
to other facilities, and such Leased Property shall not be removed therefrom
except for use at the premises demised under any of the Related Leases or
otherwise in accordance with the terms of this Agreement without the approval
and consent of Landlord until all arrearages in Rent as well as any and all
other sums of money then due to Landlord hereunder shall first have been paid
and discharged in full. The foregoing lien shall be subject and subordinate, and
is hereby made subject and subordinate, to all purchase money financing relating
to any of Tenant’s Personal Property acquired prior to or during the Term.
Alternatively, the lien hereby granted may be


1240818
24

--------------------------------------------------------------------------------





foreclosed in the manner and form provided by Applicable Law for foreclosure of
security interests or in any other manner and form provided by Applicable Law.
The express contractual lien herein granted is in lieu of any statutory lien for
Rent. Tenant agrees to execute and deliver to Landlord from time to time during
the Term of this Agreement such Financing Statements as may be required by
Landlord in order to perfect the Landlord’s lien provided herein or granted or
created by state law. Notwithstanding anything contained herein to the contrary,
in no event shall Landlord have a lien on any Proprietary Information. Tenant
further agrees that during an Event of Default, Tenant shall not make any
Distributions to its shareholders, partners, members or other owners and any
such Distributions shall be considered and deemed to be fraudulent and
preferential and subordinate to Landlord’s claim for Rent and other sums
hereunder.
ARTICLE 13    
HOLDING OVER
Any holding over by Tenant after the expiration or earlier termination of this
Agreement shall be treated as a daily tenancy at sufferance at a rate equal to
two (2) times the Rent and other charges herein provided (prorated on a daily
basis). Tenant shall also pay to Landlord all damages (direct or indirect)
sustained by reason of any such holding over. Otherwise, such holding over shall
be on the terms and conditions set forth in this Agreement, to the extent
applicable. Nothing contained herein shall constitute the consent, express or
implied, of Landlord to the holding over of Tenant after the expiration or
earlier termination of this Agreement.
ARTICLE 14    
LANDLORD TRANSFERS
Subject to the terms and provisions of Section 23 of the Real Property Lease,
Landlord may, in its sole and absolute discretion, sell, assign, transfer,
convey or otherwise dispose of (a “Transfer”) its interest in the Leased
Property hereunder, or any portion thereof or interest therein, directly or
indirectly, to any Person without the consent of Tenant. Tenant shall attorn to
such transferee and continue to be bound by this Agreement in the event of any
such Transfer.
ARTICLE 15    
SUBLETTING AND ASSIGNMENT
15.1    Subletting and Assignment.
(a)    Tenant shall not, without Landlord’s prior written consent (which consent
shall not be unreasonably withheld, conditioned or delayed), assign, mortgage,
pledge, hypothecate, encumber or otherwise transfer this Agreement or sublease
(which term shall be deemed to include the granting of concessions, licenses and
the like), all or any part of the Leased Property or suffer or permit this
Agreement or the interest in the Leased Property created hereby or any other
rights arising under this Agreement to be assigned, transferred, mortgaged,
pledged, hypothecated or encumbered, in whole or in part, whether voluntarily,
involuntarily or by operation of law, or permit the use or operation of the
Leased Property by anyone other than Tenant or Affiliated Persons of Tenant
except (i) in conjunction with a Tenant Transfer permitted under the Real
Property Lease, or (ii)


1240818
25

--------------------------------------------------------------------------------





if permitted under the Real Property Lease with respect to the “Leased Property”
as defined in the Real Property Lease, in which event, the foregoing shall also
be permitted with respect to the Leased Property hereunder.
(b)     Any sale, assignment, pledge, transfer, exchange or other disposition of
any equitable interest in Tenant or any Person Controlling Tenant which results
in a change or transfer of management or Control of Tenant, or a merger,
consolidation or other combination of Tenant with another entity which results
in a change or transfer of management or Control of Tenant shall be deemed to be
a Tenant Transfer and shall not be permitted except to the extent permitted
under the Real Property Lease.
(c)     If this Agreement is assigned or if the Leased Property or any part
thereof is sublet (or used or possessed by any Person other than Tenant) in
violation of this Agreement, Landlord may collect the rents from such assignee,
subtenant or occupant, as the case may be, and apply the net amount collected to
the Rent herein reserved, but no such collection shall be deemed a waiver of the
provisions set forth in Section 15.1 (a), the acceptance by Landlord of such
assignee, subtenant or occupant, as the case may be, as a Tenant, or a release
of Tenant from the future performance by Tenant of its covenants, agreements or
obligations contained in this Agreement.
(d)    Except as set forth in Section 16.1 (a) of the Real Property Lease, no
subletting or assignment shall in any way impair the continuing primary
liability of Tenant hereunder (unless Landlord and Tenant expressly otherwise
agree in writing that Tenant shall be released from all obligations hereunder),
and no consent to any subletting or assignment in a particular instance shall be
deemed to be a waiver of the prohibition set forth herein. No assignment,
subletting or occupancy shall affect any Permitted Use.
(e)    Landlord shall not, without Tenant’s prior written consent, not to be
unreasonably withheld, conditioned or delayed, assign its interest in this
Agreement; provided, however, that Landlord may, without the consent of Tenant:
(i) assign its interest in this Agreement to any Person that acquires all or
substantially all of Landlord’s assets or its business that is the subject
hereof, or to any Person that is owned by such Person, and (ii) assign its
interest in this Agreement to a third party Person, provided that in any case
the Leased Property remains encumbered by the terms of this Agreement.
(f)    If, and to the extent, the Tenant is released from its obligations and
liabilities under the Real Property Lease subsequent to, as of, and/or prior to
the effective date of an assignment of the Real Property Lease, pursuant to and
in accordance with the provisions of Section 16.1(h) of the Real Property Lease,
Tenant shall be automatically released, without the need for any further written
agreements between the parties, from Tenant’s obligations and liabilities under
this Agreement with respect to the same time periods as Tenant is released under
the Real Property Lease, provided that Tenant has assigned this Agreement in
conjunction with an assignment of the Real Property Lease.
(g)    In the event of any assignment of a Related Lease by a Related Tenant in
accordance with the terms of such Related Lease (other than an assignment of the
Related


1240818
26

--------------------------------------------------------------------------------





Lease to any Person(s) Controlling, Controlled by, or under common Control with
Tenant which such assignment shall not result in a change in the status of such
Related Lease, as hereinafter described, and the same shall continue to be
deemed a Related Lease hereunder), if the assignee tenant, collectively with any
New Guarantor, as such term is used or defined in such Related Lease, has the
Financial Wherewithal, as such term is used or defined in such Related Lease,
such Related Lease shall no longer be deemed a Related Lease for any purpose
under this Agreement.
ARTICLE 16    
ESTOPPEL CERTIFICATES AND FINANCIAL STATEMENTS
16.1    Estoppel Certificates. At any time and from time to time, upon not less
than ten (10) Business Days’ prior Notice by either party, the party receiving
such Notice shall furnish to the other a certificate certifying that this
Agreement is unmodified and in full force and effect (or that this Agreement is
in full force and effect as modified and setting forth the modifications), the
date to which the Rent has been paid, that to its knowledge no Default or an
Event of Default by the other party has occurred and is continuing or, if a
Default or an Event of Default shall exist, specifying in reasonable detail the
nature thereof, and the steps being taken to remedy the same, and such
additional information as the requesting party may reasonably request. If such
additional information reasonably requires more than ten (10) Business Days to
provide, the party furnishing such information shall be entitled to such
additional period to respond to such request as may be reasonably required under
the circumstances. Any such certificate furnished pursuant to this Section 16.1
may be relied upon by the requesting party, its lenders and any prospective
purchaser, lender or permitted subtenant of all or any portion of the Leased
Property or the leasehold estate created hereby.
16.2    Tenant’s Other Deliveries. Upon request from Landlord, Tenant shall
promptly furnish to Landlord such other information as Landlord shall reasonably
require to be in order for Landlord to comply with the terms and provisions of
the First Mortgage Loan Documents.
ARTICLE 17    
LANDLORD’S RIGHT TO INSPECT
Tenant shall permit Landlord and its authorized representatives to inspect the
Leased Property at reasonable times of the day upon not less than twenty-four
(24) hours’ Notice, and to make such repairs as Landlord is permitted or
required to make pursuant to the terms of this Agreement, provided that any
inspection or repair by Landlord or its representatives will not unreasonably
interfere with Tenant’s use and operation of the Leased Property and further
provided that in the event of an emergency, as determined by Landlord in its
reasonable discretion, prior Notice shall not be necessary.
ARTICLE 18    
ALTERNATIVE DISPUTE RESOLUTION
Any and all disputes or disagreements arising out of or relating to any matter
or topic which this Agreement provides shall or may be resolved by arbitration,
if any, shall be resolved through


1240818
27

--------------------------------------------------------------------------------





negotiations or, at the election of either party, if the dispute is not so
resolved within thirty (30) days after Notice from either party commencing such
negotiations, through binding arbitration conducted in accordance with the terms
and conditions set forth in Article 19 of the Real Property Lease.
ARTICLE 19    
FINANCING ARRANGEMENTS
19.1    Landlord’s Financing Arrangements. Landlord may obtain a loan secured by
the Leased Property only in connection with any loan obtained by Landlord (as
defined in the Real Property Lease) in accordance with the terms and conditions
of the Real Property Lease (including, without limitation, Article 20 thereof),
and such loan obtained by Landlord shall be treated collectively with the loan
obtained by Landlord under the Real Property Lease as if such loans were a
single loan subject to the terms and conditions set forth in the Real Property
Lease as if the Leased Property were a part of and subject to the terms and
conditions of the Real Property Lease.
19.2    Other Encumbrances by Landlord. Except as expressly permitted by this
Agreement, Landlord shall not encumber title to the Leased Property during the
Term.
ARTICLE 20    
ADDITIONAL COVENANTS OF TENANT
20.1    Conduct of Business. Tenant shall not engage in any business other than
as contemplated by the Real Property Lease and shall do or cause to be done all
things necessary to preserve, renew and keep in full force and effect and in
good standing its existence and its permits and licenses necessary to use and
operate the Leased Property as provided for therein.
20.2    Maintenance of Accounts and Records. Tenant shall keep true records and
books of account of Tenant in which full, true and correct entries will be made
of dealings and transactions in relation to the Leased Property in accordance
with the provisions of the Real Property Lease.
20.3    Certain Debt Prohibited. Tenant shall not incur any Indebtedness except
as permitted under the Real Property Lease.
20.4    Distributions, Payments to Affiliated Persons. Tenant shall not declare,
order, pay or make, directly or indirectly, any Distributions except as
permitted under the Real Property Lease.
20.5    Negative Covenants. Tenant covenants and agrees with Landlord that
Tenant will not during the Term without the prior written consent of Landlord:
(a)    engage in any activities of a material nature other than the leasing and
operation of the Leased Property and/or the “Leased Property” under the Real
Property Lease and the Businesses and all necessary or advisable activities
related thereto;
(b)    sell or agree to sell or otherwise dispose of or assign any of its
interest in this Agreement other than in accordance with the provisions of
Article 15 of this Agreement, and ;


1240818
28

--------------------------------------------------------------------------------





(c)    enter into any joint venture (regardless of the form of joint venture) or
any co-ownership arrangement with respect to any of the Leased Property other
than in accordance with the provisions of Article 15 of this Agreement;
(d)    except as would be permitted under Article 21 of the Real Property Lease
if the Leased Property were part of the “Leased Property” (as defined in the
Real Property Lease), enter into any management agreement or leasing agreement
with respect to the Leased Property.
ARTICLE 21    
RIGHT OF FIRST OFFER

[Intentionally deleted.]
ARTICLE 22    
MISCELLANEOUS
22.1    Limitation on Payment of Rent. All agreements between Landlord and
Tenant herein are hereby expressly limited so that in no contingency or event
whatsoever, whether by reason of acceleration of Rent, or otherwise, shall the
Rent or any other amounts payable to Landlord under this Agreement exceed the
maximum permissible under Legal Requirements, the benefit of which may be
asserted by Tenant as a defense, and if, from any circumstance whatsoever,
fulfillment of any provision of this Agreement, at the time performance of such
provision shall be due, shall involve transcending the limit of validity
prescribed by law, or if from any circumstances Landlord should ever receive as
fulfillment of such provision such an excessive amount, then, ipso facto, the
amount which would be excessive shall be applied to the reduction of the
installment(s) of Minimum Rent next due and not to the payment of such excessive
amount. This provision shall control every other provision of this Agreement and
any other agreements between Landlord and Tenant.
22.2    No Waiver. No failure by Landlord or Tenant to insist upon the strict
performance of any term hereof or to exercise any right, power or remedy
consequent upon a breach thereof, and no acceptance of full or partial payment
of Rent during the continuance of any such breach, shall constitute a waiver of
any such breach or of any such term. To the maximum extent permitted by
Applicable Law, no waiver of any breach shall affect or alter this Agreement,
which shall continue in full force and effect with respect to any other then
existing or subsequent breach.
22.3    Remedies Cumulative. To the maximum extent permitted by law, each legal,
equitable or contractual right, power and remedy of Landlord or Tenant, now or
hereafter provided either in this Agreement or by statute or otherwise, shall be
cumulative and concurrent and shall be in addition to every other right, power
and remedy and the exercise or beginning of the exercise by Landlord or Tenant
(as applicable) of any one or more of such rights, powers and remedies shall not
preclude the simultaneous or subsequent exercise of any or all of such other
rights, powers and remedies.
22.4    Severability. If any provision of this Agreement is ultimately
determined to be invalid or unenforceable, such provision shall be deemed
limited by construction in scope and effect to the


1240818
29

--------------------------------------------------------------------------------





minimum extent necessary to render the same valid and enforceable, and in the
event no such limiting construction is possible, such invalid or unenforceable
provision shall be deemed severed from this Agreement without affecting the
validity of any other provision hereof, provided the essential provisions of
this Agreement for each party remain valid, binding and enforceable.
22.5    Acceptance of Surrender. No surrender to Landlord of this Agreement or
of the Leased Property, or any part thereof, or of any interest therein, shall
be valid or effective unless agreed to and accepted in writing by Landlord and
no act by Landlord or any representative or agent of Landlord, other than such a
written acceptance by Landlord, shall constitute an acceptance of any such
surrender.
22.6    Conveyance by Landlord. If Landlord or any successor owner of all or any
portion of the Leased Property shall convey all or any portion of the Leased
Property in accordance with the terms of this Agreement, other than as security
for a debt, and the grantee or transferee of such of the Leased Property shall
expressly assume all obligations of Landlord hereunder arising or accruing from
and after the date of such conveyance or transfer, Landlord or such successor
owner, as the case may be, shall thereupon be released from all future
liabilities and obligations of Landlord under this Agreement with respect to
such of the Leased Property arising or accruing from and after the date of such
conveyance or other transfer and all such future liabilities and obligations
shall thereupon be binding upon the new owner.
22.7    Quiet Enjoyment. Provided that no Event of Default shall have occurred
and be continuing, Tenant shall peaceably and quietly have, hold and enjoy the
Leased Property for the Term, free of hindrance or molestation by Landlord or
anyone claiming by, through or under Landlord, but subject to (a) any First
Mortgage permitted under Article 20 of the Real Property Lease (to which,
pursuant to the provisions of such Article 20, this Agreement has been made
subject and subordinate), (b) all Permitted Encumbrances, and (c) liens as to
obligations of Landlord that are either not yet due or which are being contested
in good faith and by proper proceedings, provided the same do not materially
interfere with Tenant’s ability to operate the Leased Property or cause Tenant
to incur any significant costs or expenses. Except as otherwise provided in this
Agreement, no failure by Landlord to comply with the foregoing covenant shall
give Tenant the right to cancel or terminate this Agreement or abate, reduce or
make a deduction from or offset against the Rent or any other sum payable under
this Agreement, or to fail to perform any other obligation of Tenant hereunder.
22.8    Notices.
(a)    Any and all notices, demands, consents, approvals, offers, elections and
other communications required or permitted under this Agreement shall be in
writing and shall be delivered by courier or other means of personal service
(including by means of a nationally recognized courier service or a professional
messenger service), or sent by electronic mail (followed by immediate delivery
by means of a nationally recognized courier service or a professional messenger
service) or mailed first class, postage prepaid, by certified mail, return
receipt requested, in all cases, addressed to:
if to Landlord to:


1240818
30

--------------------------------------------------------------------------------







c/o CNL Lifestyle Properties, Inc.
CNL Center at City Commons, 12th Floor
450 South Orange Avenue
Orlando, FL 32801-3336
Attn: Ms. Tammie Quinlan
Email Address: tammie.quinlan@cnl.com


with a copy to:


CNL Lifestyle Properties, Inc.
CNL Center at City Commons, 12th Floor
450 South Orange Avenue
Orlando, FL 32801-3336
Attn: Amy Sinelli, Esquire
Email Address: amy.sinelli@cnl.com


with a copy to:


Lowndes Drosdick Doster Kantor and Reed, P.A.
215 North Eola Drive
P.O. Box 2809
Orlando, FL 32809
Attn: William T. Dymond, Esq.
Email Address: william.dymond@lowndes-law.com


if to Tenant to:


Ski Lifts, Inc.
c/o Boyne USA, Inc.
1 Boyne Mountain Road
P. O. Box 19
Boyne Falls, MI 49713
Attn: Roland Andreasson, Chief Financial Officer
Fax: 231-549-6094
Telephone: 231-675-7241


with a copy to:


_____________________
_____________________
_____________________
Fax: _________________
Phone: _______________




1240818
31

--------------------------------------------------------------------------------







(b)    All notices, requests and other communications shall be deemed given on
the date of actual receipt as evidenced by written receipt, acknowledgement or
other evidence of actual receipt or delivery to the address specified above. In
the case of Notice by electronic mail, a copy shall be immediately delivered
thereafter by means of a nationally recognized courier service or a professional
messenger service). Either party hereto may from time to time by notice in
writing served as set forth above designate a different address or a different
or additional person to which all such notices or communications thereafter are
to be given.
22.9    Construction; Limited Recourse Against Landlord. Except as otherwise set
forth in this Agreement to the contrary, all claims against, and liabilities of,
Tenant or Landlord arising prior to any date of termination or expiration of
this Agreement with respect to the Leased Property shall survive such
termination or expiration. Neither this Agreement nor any provision hereof may
be changed, waived, discharged or terminated except by an instrument in writing
signed by all the parties thereto. All the terms and provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective permitted successors and assigns. Each term or provision of
this Agreement to be performed by Tenant shall be construed as an independent
covenant and condition. Time is of the essence with respect to the exercise of
any rights of Tenant or Landlord under this Agreement. Except as otherwise set
forth in this Agreement, any obligations (including without limitation, any
monetary, repair and indemnification obligations) arising prior to the
expiration or earlier termination of this Agreement of Tenant and Landlord shall
survive the expiration or earlier termination of this Agreement. Nothing
contained in this Agreement shall be construed to create or impose any
liabilities or obligations and no such liabilities or obligations shall be
imposed on any of the shareholders, beneficial owners, direct or indirect,
officers, directors, trustees, employees or agents of Landlord or Tenant for the
payment or performance of the obligations or liabilities of Landlord or Tenant
hereunder. Further, in the event Landlord shall be in Default under this
Agreement, and if as a consequence of such Default, Tenant shall recover a money
judgment against Landlord, such judgment shall be satisfied only out of the
proceeds of sale received upon execution of such judgment against the right,
title and interest of Landlord in the Leased Property.
22.10    Counterparts; Headings. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original, but which, when taken
together, shall constitute but one instrument and shall become effective as of
the Commencement Date when copies hereof, which, when taken together, bearing
the signatures of each of the parties hereto, shall have been signed. Headings
in this Agreement are for purposes of reference only and shall not limit or
affect the meaning of the provisions hereof.
22.11    Legal Requirements. This Agreement shall be interpreted, construed,
applied and enforced in accordance with the laws of the State applicable to
contracts between residents of the State which are to be performed entirely
within the State, regardless of (a) where this Agreement is executed or
delivered; or (b) where any payment or other performance required by this
Agreement is made or required to be made; or (c) where any breach of any
provision of this Agreement occurs, or any cause of action otherwise accrues; or
(d) where any action or other proceeding is instituted


1240818
32

--------------------------------------------------------------------------------





or pending; or (e) the nationality, citizenship, domicile, principal place of
business, or jurisdiction of organization or domestication of any party; or (f)
whether the laws of the forum or jurisdiction otherwise would apply the laws of
a jurisdiction other than the State; or (g) any combination of the foregoing.
To the maximum extent permitted by Applicable Law, any action to enforce,
arising out of, or relating in any way to, any of the provisions of this
Agreement shall be brought and prosecuted in such court or courts located in the
State as is provided by Applicable Law; and the parties consent to the
jurisdiction of said court or courts located in the State and to service of
process by certified mail, return receipt requested, or by any other manner
provided by Applicable Law.
22.12    Right to Make Agreement. Each party warrants, with respect to itself,
that neither the execution of this Agreement, nor the consummation of any
transaction contemplated hereby, shall violate any provision of any law, or any
judgment, writ, injunction, order or decree of any court or governmental
authority having jurisdiction over it; nor result in or constitute a breach or
default under any indenture, contract, other commitment or restriction to which
it is a party or by which it is bound; nor require any consent, vote or approval
which has not been given or taken, or at the time of the transaction involved
shall not have been given or taken. Each party covenants that it has and will
continue to have throughout the Term, the full right to enter into this
Agreement and perform its obligations hereunder.
22.13    SEC and Lender Disclosures. Tenant acknowledges that in connection with
Landlord obtaining the First Mortgage Loan, and pursuant to SEC requirements for
disclosure applicable to Landlord, Landlord will be required to disclose
information regarding the Leased Property, including occupancy and revenue data,
expense and profit information pertaining to the Leased Property. Tenant
authorizes Landlord to utilize such information for such limited purpose.
22.14    Landlord Consents, Etc. Unless expressly provided otherwise in this
Agreement to the contrary, whenever the consent or approval of Landlord is
required by the terms of this Agreement, such consent or approval shall not be
unreasonably withheld, conditioned or delayed. In the event Landlord shall fail
to give Tenant written notice of its intention not to give any such consent or
approval, together with the specific and detailed reason(s) therefor, within
thirty (30) days after Tenant’s written request for such consent or approval,
the consent or approval of Landlord shall be deemed to have been given (unless a
different period is specifically provided for in this Agreement, in which case
such other period shall apply or unless Landlord reasonably needs a period in
excess of thirty (30) days to make a determination as to such consent or
approval, and notifies Tenant of such need in writing during the aforementioned
thirty (30) day period).
22.15    Legal Fees. In the event of any suit, action or proceeding at law or in
equity by either of the parties hereto against the other by reason of any matter
or thing arising out of this Agreement, the prevailing party shall recover from
the other its costs and expenses relating thereto (including, without
limitation, attorney’s fees) for the maintenance or defense of said action, suit
or proceeding.
[REMAINDER OF THE PAGE LEFT BLANK]




1240818
33

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have executed this Agreement as a sealed
instrument as of the date above first written.


 
 
 
LANDLORD:


CNL INCOME SNOQUALMIE TRS CORP., A DELAWARE CORPORATION




By: /s/
Name: Amy Sinelli
Title: Senior Vice President











STATE OF FLORIDA
COUNTY OF ORANGE

The foregoing instrument was acknowledged before me this 31st day of August,
2009, by Amy Sinelli as Senior Vice President of CNL INCOME SNOQUALMIE TRS
CORP., a Delaware corporation, on behalf of said corporation. She X is
personally known to me or has produced ___________________________ as
identification.


(NOTARY SEAL)    /s/
Notary Public Signature


Cathleen A. Coffey    
(Name typed, printed or stamped)
Notary Public, State of Florida
Commission No.: DD466308
My Commission Expires: September 24, 2009


1240818
34

--------------------------------------------------------------------------------







 


TENANT:


SKI LIFTS, INC., A WASHINGTON CORPORATION




By: /s/
Name: Roland Andreasson
Title: Chief Financial Officer









STATE OF FLORIDA
COUNTY OF ORANGE

The foregoing instrument was acknowledged before me this 31st day of August,
2009, by Roland Andreasson as Chief Financial Officer of SKI LIFTS, INC., a
Washington corporation, on behalf of said corporation. He X is personally known
to me or has produced ___________________________ as identification.


(NOTARY SEAL)    /s/
Notary Public Signature


Cathleen A. Coffey    
(Name typed, printed or stamped)
Notary Public, State of Florida
Commission No.: DD466308
My Commission Expires: September 24, 2009






1240818
35

--------------------------------------------------------------------------------






SCHEDULE 2.1
THE LEASED PROPERTY


All property comprising or related to or associated with the ski lifts located
at and used in Resort Operations which property is defined or classified as
“personal property” within the meaning of the Code and any applicable
regulations, revenue rulings and/or proclamations of the Internal Revenue
Service, including, without limitation, lift towers, chairs, cables, and motors,
but specifically excluding (i) any property which would otherwise constitute
real property, such as ski lift foundations, lift operator stations and lift
utilities, and (ii) all of the “Leased Property” under the Real Property Lease.




1240818
36

--------------------------------------------------------------------------------






SCHEDULE 3.1.1(b)
CALCULATION OF MINIMUM RENT
1.    Calculation of Minimum Rent. Tenant shall pay Minimum Rent to Landlord in
an annual amount equal to the “Applicable Rate,” as set forth in the table
below, multiplied by the applicable Lease Basis for the period in question. As
set forth in the table below, the Applicable Rate shall be nine and no/100
percent (9.00%) for the period which commenced on the Commencement Date and
ended on December 31, 2007, and shall increase at the rate of twenty-five (25)
basis points each subsequent calendar year until it reaches, and is capped at,
eleven percent and no/100 (11%).
Time Period
 
Applicable Rate
Commencement date until December 31, 2007
 
9.00
%
January 1, 2008 until December 31, 2008
 
9.25
%
January 1, 2009 until December 31, 2009
 
9.50
%
January 1, 2010 until December 31, 2010
 
9.75
%
January 1, 2011 until December 31, 2011
 
10.00
%
January 1, 2012 until December 31, 2012
 
10.25
%
January 1, 2013 until December 31, 2013
 
10.50
%
January 1, 2014 until December 31, 2014
 
10.75
%
January 1, 2015 until the end of the Term
 
11.00
%





1240818
37

--------------------------------------------------------------------------------





SCHEDULE 3.1.2(b)
CALCULATION OF ADDITIONAL MINIMUM RENT
  
Total Additional Minimum Rent in respect of each Fiscal Year under this
Agreement and the Real Property Lease shall be, in the aggregate, an amount
equal to one and two-fifths percent (1.40%) of Gross Revenues in excess of the
Threshold (“Total Additional Minimum Rent”).


For purposes hereof, the initial “Threshold” beginning with the 2009 Fiscal Year
shall be the sum of Seventeen Million Eight Hundred Twenty Five Thousand and
no/100 dollars ($17,825,000.00). In each Fiscal Year, the Threshold shall be
raised by an amount equal to the increase in Minimum Rent resulting from the
funding of additional capital by the Landlord (“Additional Owner Investment”) in
the Fiscal Year divided by thirty percent (30.00%).


Installments of Total Additional Minimum Rent shall be due and payable within
forty-five (45) days after the end of each Fiscal Year.




1240818
38